Citation Nr: 0738652	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  00-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972. Thereafter, he had active duty training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Buffalo, New York which denied service 
connection for several conditions including a left and a 
right knee disorder. The RO also declined to reopen the 
veteran's claim for service connection for hypertension. 

The Board notes that entitlement to service connection for 
hypertension was initially denied by the Board in a November 
1977 decision. In October 2003 the Board, in part, remanded 
the issues of entitlement to service connection for bilateral 
disabilities of the knees, and the claim to reopen the claim 
for service connection for hypertension for additional 
development


FINDINGS OF FACT

1. A current right knee disorder, if any, was not present in 
service and is not shown to be otherwise related to service.

2. A current left knee disorder, if any, was not present in 
service and is not shown to be otherwise related to service.

3. In November 1977, the Board denied the veteran's claim for 
service connection for hypertension.

4. The evidence associated with the claims file subsequent to 
the November 1977 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the November 1977 Board decision, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2. A left knee disability was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

3. The Board's November 1977 decision denying the claim for 
service connection for hypertension is final. 38 U.S.C.A. § 
7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).

4. The additional evidence presented since the November 1977 
Board decision is not new and material, and the claim of 
entitlement to service connection for hypertension has not 
been reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in September 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.

January and August 2007 supplemental statements of the case 
provided appropriate information and evidence necessary to 
reopen the claim of entitlement to service connection for 
hypertension. The veteran has been adequately informed of the 
specific basis for the prior denial of his claim. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated. The claimant was provided the opportunity to 
present pertinent evidence. In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

I.  Service connection, right and left  knee disabilities

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2007). ACDUTRA is 
generally full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. 3.6(c)(1). 
INACDUTRA is generally Reserve duty other than full-time 
duty. 38 C.F.R. 3.6(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

The veteran claims entitlement to service connection for a 
bilateral knee disability.  In an October 1998 statement he 
reported developing bilateral knee pain as a result of 
physical training for a National Guard Warrant Officers 
Program.  

The service medical records from his period of active duty 
ending in December 1972 are silent as to any knee complaints, 
injury or treatments.  

While the claimant was a member of the Army National Guard, 
there is no evidence of him incurring any knee injuries 
during any period of ACDUTRA or INACDUTRA.  

At a January 1999 VA examination the veteran reported several 
training accidents.  In 1997 while lifting a tent pole he 
developed back pain and radiation to his left leg. In August 
1998 he stepped on the ball of his foot sustaining pain which 
persists to the present time.  He also reported bilateral 
shin splints and knee pain.  He reported chronic low back 
pain; left knee, ankle and foot pain.  His left knee and 
ankle began hurting after a run in July 1998.  He still has 
pain when running.  X-rays were not taken at the time of his 
left knee and leg injury. Examination of the left knee 
revealed no muscle atrophy, swelling, or joint effusion and 
the range of motion was normal.  There was no left knee 
instability.  X-rays of both knees were unremarkable.  The 
diagnosis was left knee pain.

At a VA examination in January 2000 the appellant reported 
that he regularly ran two miles a week.

In this case, appellant is not alleging that he injured his 
knees while on active duty.  He is claiming that he injured 
his knees during training while running and doing PT for 
Warrant Officer School, as well as for his normal National 
Guard PT; during ACDUTRA, INACDUTRA, and also not during 
National Guard training.  He has not indicated any particular 
injury occurring, merely that his knees hurt.

The Board further notes that while claiming a left and a 
right knee disorder, he only reported left knee pain in the 
January 1999 VA examination. 

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for bilateral knee 
injuries.

More significantly, there is no medical evidence that the 
veteran currently has bilateral knee injuries. Indeed, there 
is no medical evidence verifying that the veteran ever 
sustained bilateral knee injuries during service, or during 
any period of ACDUTRA or INACDUTRA. 

The United States Court of Appeals for Veterans Claims has 
held that a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). In the absence of proof of a present disability, 
there can be no valid claim. See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The veteran has submitted numerous statements claiming he 
injured his knees as a result of physical training either 
during ACDUTRA, INACDUTRA, or privately.  None of the 
statements provide objective, competent evidence of any 
relationship to service.  The only evidence that tends to 
connect a left or right knee disorder to service is that 
offered by the veteran himself. A layperson is not, however, 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education. Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). Therefore, lay 
assertions of medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, are 
of no probative value towards establishing a link between his 
military service and his claims of entitlement to service 
connection for bilateral knee disorders.

In sum, service connection for a left and a right knee 
disorder is denied.  In making these decisions the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced in this regard, it does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2007). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

As pertinent to this case, Title 38, Code of Federal 
Regulations, Section 3.156(a) (2000) provides that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be "so significant that it must be considered in 
order to fairly decide the merits of the claim."

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant. Further analysis, beyond consideration of whether 
the evidence received is new and material is neither required 
nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The veteran filed a claim to reopen the issue of entitlement 
to service connection for hypertension in October 1998. That 
claim was denied in a May 1999 rating decision.

The evidence on file at the time of the November 1977 Board 
decision included:

Service medical records which were negative for complaints, 
treatment, or diagnosis of hypertension.

A May 1975 VA examination at which time mild hypertension was 
first diagnosed.

The evidence of record received since the November 1977 Board 
decision consists of an October 1998 statement from the 
veteran indicating he was treated for hypertension on July 
14, 1995 "when my hypertension/headaches started while I was 
drilling in the NJ Army National Guard 8/9 Jul 95."

The record also contains very extensive treatment records for 
several different conditions.  These include a January 1998 
letter from Anand U. Kulkarni, M.D., a cardiologist who 
evaluated the veteran for heart palpations finding him free 
of symptoms.  His blood pressure at the time was 120/80.

From a review of all of the evidence of record, the Board 
finds that there is no additional medical evidence since the 
November 1977 Board decision which is material concerning 
hypertension. Rather there are only the veteran's own 
contentions. The evidence received after the November 1977 
Board decision is merely cumulative of evidence previously of 
record in that it contains evidence of mild hypertension 
which did not manifest to a compensable degree within one 
year from discharge, and the veteran's allegations. What was 
missing at the time of the November 1977 decision and what is 
missing now, is medical evidence that the veteran currently 
has hypertension which was incurred during active military 
service or which occurred during the one year presumptive 
period subsequent to active service.  

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent to offer such an opinion since it has not been 
shown that he has the necessary medical skills and training 
to offer opinions on such medical questions. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.

The claim is denied.

ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

New and material evidence having not been presented, the 
claim for service connection for hypertension is not 
reopened; the appeal is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


